Citation Nr: 1428984	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-22 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating (or evaluation) for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen service connection for mixed oligoastrocytoma, grade II (a brain tumor).

3.  Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1976 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In October 2009, the Veteran filed a claim to reopen service connection for a brain tumor and sought an increased rating for bilateral sensorineural hearing loss. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  In a written and signed statement received in August 2012, prior to the promulgation of a Board decision, the Veteran, through his representative, indicated that he no longer wished to pursue the appeal seeking an increased rating for the service-connected bilateral hearing loss.

2.  In an April 2002 rating decision, the RO denied service connection for a brain tumor, finding that this disorder did not occur in service, there was no showing that a brain tumor manifested to a compensable degree of 10 percent or more within one year following separation from service in December 1997, and was not directly related to service.  The Veteran did not timely appeal this decision.

3.  In a July 2010 rating decision, the RO denied reopening of service connection for a brain tumor, finding that the evidence was not material regarding nexus to service. 

4.  Evidence received since the April 2002 rating decision has not been previously considered and has some tendency to establish that a brain tumor was manifested to a compensable degree of 10 percent, or more, within one year following separation from service in December 1997.

5.  The Veteran has a brain tumor disability.

6.  The Veteran's brain tumor was manifested to a compensable degree of 10 percent, or more, within one year following separation from service in December 1997.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of an increased rating for bilateral sensorineural hearing loss have been met.  38 C.F.R. § 20.204 (2013).

2.  The April 2002 rating decision that denied service connection for a brain tumor became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
	
3.  Evidence received since the April 2002 RO decision is new and material to reopen service connection for a brain tumor.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a brain tumor have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating for Bilateral Hearing Loss

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204; see also Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  Withdrawal must be done in writing and must include the name of the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in August 2012, prior to the promulgation of a Board decision, the Veteran, through his representative, indicated that he no longer wished to pursue the appeal seeking an increased rating for the service-connected bilateral hearing loss.  As the Veteran has withdrawn the appeal on the increased rating claim, there remains no question of law or fact for the Board to decide regarding this issue; therefore, the issue is no longer before the Board for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim of an increased rating for bilateral hearing loss.  See 38 U.S.C.A. § 7104 (West 2002) (providing that the Board decides questions of law or fact in actual cases).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal of the issues to reopen service connection for a brain tumor and entitlement to service connection for a brain tumor have been considered with respect to VA's duties to notify and assist.  Given that the favorable outcome in this decision represents a full grant of the issues to reopen service connection for a brain tumor and service connection for a brain tumor (see full discussion below), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Brain Tumor

In the current claim on appeal, the Veteran seeks to reopen service connection for a brain tumor.  In April 2002, the RO denied service connection for brain tumor and informed the Veteran of the decision in a correspondence dated that same month.  The RO found that direct service connection was not warranted because a brain tumor did not occur in service and was not caused by the Veteran's military service, and that presumptive service connection is not warranted because the evidence did not demonstrate that a brain tumor was manifested to a compensable degree of 10 percent or more within one year following separation from service in December 1997.  The Veteran did not initiate an appeal of the April 2002 determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the April 2002 denial of service connection for a brain tumor, VA had service treatment records, a November 2001 VA examination with an attached November 2001 neurological report, and private medical records from September 1999 to June 2001.  Specifically, in the November 2001 neurological report attached to the VA examination, the neurologist stated the following:

On the matter of whether the development of the tumour would have antedated his retirement from the USAF, one can only base an opinion on the histology.  There is nothing specific about his migraine to suggest that this had been triggered by the tumour being present for twenty years and it is just as likely that it was coincidental.  The interval between his retirement and the onset of symptoms was twenty months and given the low-grade histology reported by [the Veteran's neurosurgeon], it is likely that the tumour was present for longer than that. 

Since the last final disallowance of service connection for a brain tumor in April 2002, recent evidentiary submissions have included private medical records, and the Veteran's lay statements in an August 2011 submission attached to the Form 9.  Specifically, in a December 2009 private medical letter, a clinical oncologist provided a summary of the Veteran's brain tumor history beginning with a 1999 seizure immediately followed by a right frontal craniotomy and partial lobectomy.  Then the clinical oncologist summarized MRI scans in October 2001, which showed recurrence of the tumor and another one showing an increase in tumor size by April 2002.  In a December 2009 letter, the Veteran's private oncologist described that the tumor progressed to a "grade III oligodendroglioma" and in April 2002, the Veteran underwent a second surgery followed by six weeks of radiation.  According to the private oncologist: 

It is highly likely that [the Veteran] had a frontal lobe tum[or] for many years prior to presentation.  Low grade gliomas take many years to grow to a significant size prior to presentation.  Therefore, in my opinion the tumor would have been present in a sub-clinical state prior to January 1998.

The private oncologist's opinion is repeated in another private medical record from December 2009.  Additionally, private medical records from December 2007, November 2008, December 2009, provide summaries of the Veteran's medical history including the 2002 reoccurrence of the tumor followed by surgery and radiation, as well as a history of worsening short term memory loss, anxiety attacks, and antidepressant medication.  

Having reviewed the recent evidentiary submissions, the Board finds that the Veteran submitted evidence to reopen service connection for a brain tumor which is new and material.  The December 2007, November 2008, and December 2009 private medical records, and the December 2009 private medical opinion indicating that the Veteran's brain tumor would have been present prior to January 1998 is new, in that they were not of record at the time of the prior final April 2002 denial.  Importantly, where the November 2001 neurologist opinion was vague as to whether the tumor existed within a year of the Veteran's service separation, the December 2009 private oncologist provides a specific opinion that it was highly likely that the tumor would have been present in a sub-clinical state prior to January 1998.  The December 2009 private oncologist gave the rationale that low grade gliomas such as the one the Veteran had, take many years to grow to a significant size prior to presentation.  The evidence submitted since the April 2002 decision is not cumulative and redundant of evidence already of record.  

The evidence submitted since the April 2002 decision is also material as it suggests that the brain tumor had onset within one year of service separation.  The evidence is presumed credible for the purpose of determining whether the claim should be reopened.  This additional evidence is material because it relates to the unestablished fact of an in-service manifestation of a brain tumor, which is necessary to substantiate the service connection claim for a brain tumor.  Specifically, this evidence addresses the bases for the prior denial; that is, that the Veteran's brain tumor was not manifested to a compensable degree of 10 percent, or more, within one year following separation from service in December 1997.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.
Given this standard, and presuming the credibility of the additional evidence, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a brain tumor.  As stated above, the time of the April 2002 denial of service connection for a brain tumor, VA had service treatment records, a November 2001 VA examination with an attached November 2001 neurological report, and private medical records from September 1999 to June 2001.  The December 2009 private medical opinion and accompanying private medical records from December 2007, November 2008, and December 2009 tend to establish that a brain tumor manifested to a compensable degree of 10 percent, or more, within one year following separation from service in December 1997.  For these reasons, the Board finds that the additional evidence received since the April 2002 decision is new and material to reopen service connection for a brain tumor.  38 C.F.R. § 3.156.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

In this case, a brain tumor is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases, such as brain tumors, may be presumed to have incurred in service, although not otherwise established as such, if manifested to a compensable degree of 10 percent, or more, within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes through one's senses.  See Layno, 
6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Brain Tumor

In this case, the Veteran contends that he had a brain tumor within one year of service separation and, following medical treatment, he still suffers residuals from the brain tumor.  Alternatively, in an August 2011 statement, the Veteran described a history of symptoms which may indicate the presence of a brain tumor during service and wrote of in-service exposure to electromagnetic radiation as a "signals intelligence analyst."  
    
As the Board is granting the benefit sought on appeal, service connection, based on the theory of presumptive service connection of a chronic disease that became manifest to a compensable degree within a year after service separation (adjudicated below; 38 C.F.R. §§ 3.307, 3.309), the additional theories of direct service connection (38 C.F.R. § 3.303(a), (d)) and presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. § 3.303(b)), and the alternate direct service connection theory based on in-service exposure to electromagnetic radiation are rendered moot because the claim has been granted, so there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection, presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service, and exposure to electromagnetic radiation during service, additional theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law and fact).

Important in this case, 38 C.F.R. § 4.124a, Diagnostic Code 8002 governs ratings for malignant, new growths in the brain and grants a minimum compensable rating of 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8002 (2013).

After a review of all the evidence, lay and medical, the Board first finds that the Veteran has a brain tumor disability.  In a December 2009 letter, the private oncologist stated that the Veteran was diagnosed with a mixed oligoastrocytoma grade II, and underwent a right frontal craniotomy and lobectomy in September 1999.  Additionally, in the December 2009 letter, the private oncologist stated that an MRI scan in October 2001 showed reoccurrence of the disease.  Continuing in the letter, the oncologist stated that in April 2002 the tumor grew to a grade III oligodendroglioma, and that the Veteran again underwent surgery to remove the tumor and received six weeks of radiation.  As demonstrated by past reoccurrence and private medical records reevaluating the Veteran for tumor recurrence in December 2007, November 2008, December 2009, the Veteran must repeatedly seek medical reevaluation to determine whether the brain tumor has returned.  In addition to the private medical records, the Veteran's statements demonstrate that he currently suffers residual effects from a brain tumor, a factor which also supports a finding of a current brain tumor disability.  The Veteran is competent to provide lay statements describing symptoms and report a contemporaneous medical diagnosis.  In the August 2011 statement and private medical records, the Veteran described that the effects of the tumor and brain surgery have left him with memory problems, organizational difficulties, and depression for which he is currently medicated.  

The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran's brain tumor manifested to a degree of 10 percent or more within one year of the date of separation from active service to warrant presumptive service connection.  While other disabilities enumerate requisite symptoms in order to qualify for certain compensable percentages (see e.g. 38 C.F.R. § 4.71a et seq.), the lack of requisite symptoms for the minimum compensable rating (30 percent) for new malignant growths in the brain indicates that the mere presence of a malignant growth in the brain qualifies for a minimum compensable rating of 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8002.  

Evidence in favor of the finding that a brain tumor manifested to a compensable degree within one year after separation from active service is included in a December 2009 letter from the Veteran's private treating oncologist.  In the December 2009 letter, the private treating oncologist summarized the relevant medical history of the Veteran's brain tumor and gave the following opinion: 

It is highly likely that [the Veteran] had a frontal lobe tumour for many years prior to presentation.  Low grade gliomas take many years to grow to a significant size prior to presentation.  Therefore, in my opinion the tumor would have been present in a sub-clinical state prior to January 1998.  

This is probative evidence that a brain tumor manifested to a degree of 10 percent, or more, within one year of the date of separation from active service even though a brain tumor was not diagnosed until 21 months after service discharge.  The private oncologist's opinion is supported by relevant evidence of the Veteran's medical history regarding the brain tumor and histology combined with the private oncologist's expertise and knowledge of the characteristics and growth pattern of the type of cancer responsible for the Veteran's brain tumor.  See Bloom, 12 Vet. App. 185, at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 
19 Vet. App. at 186.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for a brain tumor (as a chronic disease that became manifest to a degree of 10 percent, or more, within one year after the date of separation) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal for an increased (compensable) rating for bilateral hearing loss is dismissed.

New and material evidence having been received, the appeal to reopen service connection for a brain tumor is granted.

Service connection for a brain tumor is granted.



____________________________________________
	J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


